DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities.
Abstract Line 3 wording: Replacing “party” with “partly” is suggested.
Specification Paragraph 0004, Line 3 wording: Replacing “party” with “partly” is suggested.
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities. Line 2 wording: Replacing “electrically insulation” with “electrically insulating” is suggested.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 20200269785 A1) (hereinafter “Salter”) in view of Shimokouchi et al. (US 20210053623 A1). Regarding Claim 1, Salter teaches the first and third-sixth elements of the claim, hereinafter (1a), (1c)-(1f) respectively, but does not teach the second element, hereinafter (1b). Shimokouchi teaches (1b). Salter teaches
(1a), an electric powered vehicle (Salter Paragraph 0033: “The vehicle may be a car, a truck, a van, a sport utility vehicle, or any other type of vehicle. The vehicle could also be a conventional engine powered motor vehicle, a battery powered hybrid or electric vehicle, or an autonomous vehicle (i.e., a driverless vehicle).”).
(1c), a body comprising a dash panel (Salter Paragraph 0042: “A dash panel may be positioned in contact with the bottom wall for supporting the cowl box.”).
(1d), a cowl disposed along an upper end of the dash panel and at least partly located forward of the dash panel (Salter Fig. 3, below; Salter Paragraph 0035: “The vehicle may include a hood, a windshield, and a cowl assembly located at a base of the windshield.”; P0041: [0041] Referring now to FIGS. 2-3, the cowl assembly 16 may include a cowl box 26, a leaf screen 28, a front upper panel 30, and a rear upper panel 32.”; Paragraph 0042: “A dash panel 40 may be positioned in contact with the bottom wall 38 for supporting the cowl box 26.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Salter
	(1e), an electric unit located forward of the dash panel and supported by the body (Salter Fig. 3, above; Salter Paragraph 0042: “A dash panel 40 may be positioned in contact with the bottom wall 38 for supporting the cowl box 26.”).
(1f), a connector connecting the electric unit and an intermediate portion of the cowl to each other (Salter Fig. 3, above, and Fig. 4, below; Salter Paragraph 0045: “…the rear panel 52 of the mounting assembly may include a second flange 64 that is supported by the second cantilevered support. In this way, the mounting assembly may be suspended within the open space such that a first gap extends between the front wall of the cowl box and the front panel of the mounting assembly and a second gap extends between the bottom wall of the cowl box and the bottom panel of the mounting assembly.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Salter
	As indicated above, Salter does not teach (1b). Shimokouchi teaches
	(1b), a motor for driving one or more wheels (Shimokouchi Paragraph 0032: “A motor in the power unit is fixed to the right-side frame via a right engine mount…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle of Salter to provide a motor as taught by Shimokouchi. Including a motor enables “converting and supplying electricity” and “driv[ing] the vehicle by electric power” as recognized by Shimokouchi (Paragraphs 0034 and 0062). 
	Regarding Claim 2, Salter teaches that the electric unit comprises a housing and a high-voltage component housed within the housing, and the connector connects the housing of the electric unit and the intermediate portion of the cowl to each other (Salter Figs. 3 and 4 above; Salter Abstract: “An exemplary supercapacitor system includes a mounting assembly and a supercapacitor housed within the mounting assembly.”). See also rejection for (1f), above.
	Regarding Claim 3, Salter teaches an electric powered vehicle with a high-voltage component but does not teach a power converter. Shimokouchi teaches that the high-voltage component comprises a power converter configured to control electric power to be supplied to the motor (Shimokouchi Paragraph 0026: “…a DC/DC converter is arranged on a front side of the power unit…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle of Salter to provide a power converter as taught by Shimokouchi. As such, a converter would “step up and/or step down a DC voltage, and convert a voltage of the battery to an appropriate level.” as recognized by Shimokouchi (Paragraph 0040).
	Regarding Claim 4, Salter teaches that the housing is constituted of an electrically insulating material (Salter Paragraph 0051: “The mounting assembly of the supercapacitor system may be molded out of various polymeric materials…while also electrically insulating the supercapacitor…”).
	Regarding Claim 5, Salter teaches an electric powered vehicle having a body but does not teach a mount frame. Shimokouchi teaches that the body further comprises a mount frame supporting the electric unit from below (Shimokouchi Abstract: “…a power unit that is fixed to a right-side frame in the motor chamber, has a lower portion fixed to a vehicle body…”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle body of Salter to include a mount frame as taught by Shimokouchi. Doing so “increases strength” and “improves the rigidity of the vehicle body” as recognized by Shimokouchi (Paragraph 0032).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 20200269785 A1) (hereinafter “Salter”) in view of Shimokouchi et al. (US 20210053623 A1) and further in view of Jung (KR 19980045488 A). Regarding Claim 6, the combination of Salter and Shimokouchi teaches an electric vehicle having a cowl but does not teach cowl reinforcement. Jung teaches that the cowl comprises a reinforcement at the intermediate portion (Jung Abstract: “The present invention relates to a rigid reinforcement structure of an upper cowl of a solar car.”; Jung “Tech Solution” Paragraph 6: “The first reinforcing member is disposed in the middle portion of the upper cowl…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle cowl of the combination of Salter and Shimokouchi to provide reinforcement as taught by Jung. Doing so could increase strength, increase rigidity, decrease weight, and provide for easier and stronger component attachment as would be recognized by a person having ordinary skill in the art. It should be noted that the use of known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see also MPEP § 2143, C.)
Regarding Claim 8, the combination of Salter and Shimokouchi teaches the first element of the claim, hereinafter (8a), but does not teach the second element, hereinafter (8b). Chung teaches (8b). The combination of Salter and Shimokouchi teaches
(8a), that the electric unit comprises a housing and a high-voltage component housed within the housing, the connector connects the housing of the electric unit and the intermediate portion of the cowl to each other. See rejection for Claim 2, above.
As indicated above, the combination of Salter and Shimokouchi does not teach a cowl reinforcement. Chung teaches that the cowl comprises a reinforcement at the intermediate portion. See rejection for Claim 6, above.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 20200269785 A1) (hereinafter “Salter”) in view of Shimokouchi et al. (US 20210053623 A1) and further in view of Okuda (US 20180201108 A1). Regarding Claim 7, the combination of Salter and Shimokouchi teaches an electric vehicle with a cowl but does not teach suspension towers. Okuda teaches that the body further comprises a pair of suspension towers, and each end of the cowl is connected to a corresponding one of the suspension towers (Okuda Paragraph 0034: “A metal cowl panel is arranged in the front compartment on the back side of the vehicle. The cowl panel is coupled to a dash panel that separates the front compartment and a cabin from each other. The cowl panel extends in the width direction of the vehicle, and coupled at its both ends to suspension towers”; Paragraph 0039: “…the cowl panel is fixed to the vehicle (to suspension towers or front pillars) at its both ends in the width direction of the vehicle…”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric vehicle cowl of the combination of Salter and Shimokouchi to include connection to suspension towers as taught by Okuda. As such “…the strength of the cowl panel against a load in the front-and-back direction becomes higher toward the ends in the width direction of the vehicle” as recognized by Okuda (Paragraph 0039).
	Regarding Claim 9, the combination of Salter and Shimokouchi teaches an electric vehicle with a cowl but does not teach suspension towers. Okuda teaches the body further comprises a pair of suspension towers, and each end of the cowl is connected to a corresponding one of the suspension towers. See rejection for Claim 7, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618